Citation Nr: 0331264	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-01 949A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from September 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that a November 1977 report of medical 
history reflects that the veteran suffered a "head injury in 
June 1976, concussion - NCNS."  At the time of a December 
1993 VA examination, the veteran reported that he was knocked 
unconscious for at least two hours in 1976 when he was hit 
between the eyes with a baseball and at the same time hit in 
the back of the head with a baseball bat.  In an October 1999 
letter, the veteran stated that shortly following this in-
service injury, he began to experience tinnitus, a disorder 
that has been noted in recent treatment records.  The Board 
is of the opinion that a VA examination is required to 
address the etiology of the veteran's tinnitus.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with his 
claim and to provide him with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
March 2001, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  The RO should request the veteran to 
identify health care providers who have 
records reflecting documenta-ion of 
complaints of tinnitus.  The RO should 
obtain records from all sources 
identified by the veteran.

3.  The RO should obtain copies of 
treatment records for the veteran from 
the Little Rock VAMC since January 2001.

4.  Thereafter, the RO should make 
arrangements for the veteran to be scheduled 
for an examination by an appropriate 
specialist to determine the etiology of the 
veteran's tinnitus.  The claims folder must 
be made available to the examiner.  The 
examiner should elicit a detailed history 
from the veteran concerning the head injury 
he sustained in June 1976 and his complaints 
of tinnitus.  After reviewing the records and 
examining the veteran, the examiner is 
requested to express opinions as to the 
following questions:

?	What is the apparent/likely date of 
onset and etiology of the veteran's 
tinnitus?

?	Is it at least as likely as not that 
the veteran's tinnitus is attributable 
to an in-service injury to the head?

The opinion should summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

5.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

